Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an amendment filed on 3/2/21.
Claims 1-3, 8-12, 14, 17-18 and 22-26 are pending.

Response to Arguments
Rejection under 35 U.S.C. §112(b)
The applicant’s amendments are sufficient to overcome the previous rejection which is consequently withdrawn.

Rejections under 35 U.S.C. §103
Applicant's arguments have been fully considered but they are not persuasive.

Nowhere does Jordan suggest or disclose: a processing device disposed in a puller end switch, the processing device being operative to: (a) determine if it received a remote switch trigger signal from signal from the remote switch trigger of the at least one remote handheld control pendant switch; (b) that upon actuation of the remote switch trigger the remote switch trigger signal is transmitted by the at least one remote handheld control pendant switch to the processing device disposed in the puller end switch over a wireless communication link; (c) cause, in response to determining that it received the remote switch trigger signal from the remote switch trigger of the at least one remote handheld control pendant switch, a puller end switch breaker of the puller end switch to open and stop the cable puller; and (d) cause, after causing the puller end switch breaker of the puller end switch to open, a feeder end switch breaker of the feeder end switch to open and stop the cable feeder. Rather, Jordan merely appears to propose that each operator having a foot switch. (par. bridging pp. 11 and 12)


However, Jordan does not explicitly disclose the feeder end switch is halted only after the puller end switch. Accordingly, the rejection relies on Bardin’s teaching of causing a feeder end switch to halt after the puller end switch to halts (e.g. par. [0044] “notify the feeder system 110 of a failure or temporary issue … so that the feeder system 110 can stop”). 
Further, Jordan does not explicitly disclose stopping the puller and feeder is achieved by causing a “breaker … to open and stop” the feeder or puller. Accordingly, the rejection relies on Mermelstein’s teaching of halting operation of a device by causing a breaker to open (par. [0049] “opens the main circuit breaker … cutting all power to the system”).
Thus it should be seen that, in combination, Jordan, Bardin and Mermelstein teach the limitations in question.

Nowhere does Bardin suggest or disclose: a processing device disposed in a puller end switch, the processing device being operative to: (a) determine if it received a remote switch trigger signal from signal from the remote switch trigger of the at least one remote handheld control pendant switch; (b) that upon actuation of the remote switch trigger the remote switch trigger signal is transmitted by the at least one remote handheld control pendant switch to the processing device disposed in the puller end switch over a wireless communication link; (c) cause, in response to determining that it received the remote switch trigger signal from the remote switch trigger of the at least one remote handheld control pendant switch, a puller end switch breaker of the puller end switch to open and stop the cable puller; and (d) cause, after causing the puller end switch breaker of the puller end switch to open, a feeder end switch breaker of the feeder end switch to open and stop the cable feeder. Rather, Bardin merely discloses sending a signal from a feeder system to a puller system and vice versa. (par. bridging pp. 12 and 13)

As noted above, the rejection only relies on Bardin for its teaching of a puller end halting a feeder end after the puller end has been stopped (see e.g. par. [0044]). More specifically, Bardin discloses that a halt at a puller end (i.e. par. [0044] “a failure or temporary issue with regard to the puller system”) causes a signal to be sent to a feeder system to cause the feeder end to halt (i.e. par. [0044] “notify the feeder system 110”). In view of this, those of ordinary skill in the art would have understood that a failure or issue signaled to Jordan’s the puller system (Jordan col. 6, line 64-col. 7, line 1 “a wire puller may be connected to the … main control module 14”) by the remote trigger (Jordan col. 2, lines 47-51 “if any operator releases their switch the machine or function stops”) could have advantageously been used to subsequently halt the feeder system (Bardin par. [0044] “notify the feeder system 110”). Accordingly, the combination of Jordan and Bardin teaches “cause[ing], after causing the puller end switch [to stop], a feeder end switch [to] stop the cable feeder.

Nowhere does Verry suggest or disclose: a processing device disposed in a puller end switch, the processing device being operative to: (a) determine if it received a remote switch trigger signal from signal from the remote switch trigger of the at least one remote handheld control pendant switch; (b) that upon actuation of the remote switch trigger the remote switch trigger signal is transmitted by the at least one remote handheld control pendant switch to the processing device disposed in the puller end switch over a wireless communication link; (c) cause, in response to determining that it received the remote switch trigger signal from the remote switch trigger of the at least one remote handheld control pendant switch, a puller end switch breaker of the puller end switch to open and stop the cable puller; and (d) cause, after causing the puller end switch breaker of the puller end switch to open, a feeder end switch breaker of the feeder end switch to open and stop the cable feeder. (par. bridging pp. 13 and 14



Furthermore, Mermelstein and Langston do not overcome Jordan’s, Bardin’s, and Verry’s deficiencies. For example, Mermelstein merely discloses that a conditional logic algorithm of a master controller 174 or activation of an Emergency-Stop button by an operator can shift the system into emergency stop mode 218 at any time, the emergency stop button opening a main circuit breaker to a RSOFC system 100, thus cutting all power to the system, including power to sensors, etc. (See paragraph [0049]). Similarly, Langstan merely discloses a fiber optic cable pulling method uses a series of large-diameter capstan winches placed at intermediate access points along the conduit through which multiple runs of fiber optic cable is to be pulled. (See Abstract). (1st full par. on pg. 14) 

Initially, Langston is cited against claim 8 to address “pulling a rope through a conduit” and this is not relevant to this discussion. Further, as indicated above, Mermelstein is cited for its teaching “stopping operation” of the puller and/or feeder by “causing a breaker to open” (see e.g. [0049]). Those of ordinary skill in the art would have understood that “causing a breaker to open” was a known means of halting machinery and would have been usable in the context of Jordan with only the expected results. 

Combining Jordan with Verry, Mermelstein, and Langston would not have led to the claimed subject matter because Jordan, Verry, Mermelstein, and Langston, either individually or in combination, at least do not disclose or suggest or “a processing device disposed in the puller end switch, wherein the processing device is operative to: determine if it received a remote switch trigger signal from signal from the remote switch trigger of the at least one remote handheld control pendant switch, wherein upon actuation of the remote switch trigger the remote switch trigger signal is transmitted by the at least one remote handheld control pendant switch to the processing device disposed in the puller end switch over a wireless communication link, cause, in response to receiving determining that it received the remote switch trigger signal from the remote switch trigger of the at least one remote handheld control pendant switch, a puller end switch breaker of the puller end switch to open and stop the cable puller, and cause, after causing the puller end switch breaker of the puller end switch to open, a feeder end switch breaker of the feeder end switch to open and stop the cable feeder”, as recited by amended Claim 1. Amended Claims 11 and 17 each includes a similar recitation. Accordingly, independent Claims 1, 11, and 17 are distinguishable over the cited art, and Applicant respectfully requests withdrawal of this rejection of Claims 1, 11, and 17.

The examiner respectfully disagrees. As indicated above, while no single reference discloses each of the limitations in question, in combination they do. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “received a remote switch trigger signal from signal from the remote switch trigger”. It is believed this would be better written as “received a remote switch trigger signal .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 10, 17-18, 22-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,723,630 to Jordan et al. (Jordan) in view of US 2015/0068318 to Bardin et al. (Bardin) in view of US 4,942,537 to Verry (Verry) in view of US 2016/0369416 to Mermelstein et al. (Mermelstein).

Claim 1: Jordan discloses an apparatus comprising:
a cable puller (col. 9, lines 52-58 “wire or cable puller”);
a cable feeder located remotely from the cable puller (col. 9, lines 52-58 “wire feeder or cable feeder”);
a puller end switch located at the cable puller, the puller end switch having a puller end switch trigger, the puller end switch configured to stop the cable puller and the cable feeder when the puller end switch trigger is actuated (col. 4, lines 36-40 “one operator … pulling wire”, col. 2, lines 47-51 “if any operator releases their switch the machine or function stops”), wherein power feeding the cable puller passes through the puller end switch (col. 5, lines 57-61 “current carrying conductors of the power cord 26 is routed through the switches 18,22 and to the output connector 30”); and

at least one remote switch comprising a remote switch trigger, wherein the at least one remote switch is configured to stop the cable puller and the cable feeder when the at least one remote switch trigger is actuated (col. 2, lines 47-51 “if any operator releases their switch the machine or function stops”, col. 4, lines 59-60 “three, four or more operators may each have a switch”), wherein upon actuation of the remote switch trigger a signal is transmitted to a processing device associated with the puller end switch over a wireless communication link (col. 3, lines 20-21 “The control modules may communicate via wireless technology”);
a processing device (e.g. col. 6, lines 3-5 “master control module 14 may contain a processor … which manages the operation of the machine”) disposed in the puller end switch (col. 6, line 64-col. 7, line 1 a wire puller may be connected to the … main control module 14”), wherein the processing device is operative to:
determine if it received a remote switch trigger signal from signal from the remote switch trigger of the at least one remote handheld control pendent switch (col. 6, lines 5-7 “the foot switches would communicate with the processor”, col. 4, lines 18-21 “hand switches … may be appropriate for a desired use”, col. 2, lines 47-51 “if any 
cause, in response to determining that it received the remote switch trigger signal from the remote switch trigger of the at least one remote handheld control pendant switch, the cable puller to stop (col. 4, lines 44-47 “the safety switch to relay power to the wire pulling and feeding machines”, col. 2, lines 47-51 “if any operator releases their switch the machine or function stops”), and
cause the feeder end switch to stop (col. 4, lines 44-47 “the safety switch to relay power to the wire pulling and feeding machines”, col. 2, lines 47-51 “if any operator releases their switch the machine or function stops”); wherein the puller end switch, the feeder end switch, and the at least one remote switch are configured to communicate over the wireless communication link (col. 3, lines 20-21 “The control modules may communicate via wireless technology”).

Jordan does not explicitly disclose causing, after causing the puller end to stop, the feeder end to stop.



It would have been obvious at the time of filing to cause the feeder end to stop after causing the puller end to stop. Those of ordinary skill in the art would have been motivated to do so as one of a finite number of predictable solutions with a reasonable expectation of success (i.e. halting the puller first, the feeder first or halting at the same or substantially the same time). Further, doing so would reduce or remove tension on the cable being pulled which would have been desirable in some circumstances1.

Jordan and Bardin do not teach the at least one remote switch trigger is actuated when the at least one remote switch trigger is pressed and wherein power feeding the cable puller does not pass through the at least one remote switch and power feeding the cable feeder does not pass through the at least one remote switch.

Verry teaches a switch trigger actuated when the switch trigger is pressed and wherein power feeding the cable puller does not pass through the at least one remote switch and power feeding the cable feeder does not pass through the at least one remote switch (col. 10, lines 55-66 “When the emergency stop button is depressed, computer 28 sends a stop signal to servo 

It would have been obvious actuate a remote switch trigger (Jordan col. 4, lines 59-60 “three, four or more operators may each have a switch”) when the remote switch trigger is pressed (Verry col. 10, lines 55-66 “When the emergency stop button is depressed”), wherein power feeding the cable puller and/or feeder does not pass through the remote switch trigger (Verry col. 10, lines 55-66 “computer 28 sends a stop signal”). Those of ordinary skill in the art would have been motivated to do so as a known method implementing an emergency shut down which would have produced only the expected results.

Jordan, Bardin and Verry do not explicitly teach stopping the puller/feeder by causing puller/feeder end switch breaker to open.

Mermelstein teaches stopping operation by causing a breaker to open (par. [0049] “The emergency stop button opens the main circuit breaker … thus cutting all power to the system”).

It would have been obvious at the time of filing to stop the puller/feeder (Jordan col. 2, lines 47-51 “the machine or function stops”) by causing a puller feeder breaker to open (Mermelstein par. [0049] “opens the main circuit breaker”). Those of ordinary skill in the art 

Claim 2: Jordan, Bardin, Verry and Mermelstein teach the apparatus of claim 1, wherein the puller end switch trigger is actuated when the puller end switch trigger is released (Jordan col. 2, lines 47-51 “if any operator releases their switch the machine or function stops”).

Claim 3: Jordan, Bardin, Verry and Mermelstein teach the apparatus of claim 1, wherein the feeder end switch trigger is actuated when the feeder end switch trigger is released (Jordan col. 2, lines 47-51 “if any operator releases their switch the machine or function stops”).

Claim 10: Jordan, Bardin, Verry and Mermelstein teach the apparatus of claim 1, wherein the cable feeder is configured to feed a cable into a conduit (Jordan col. 4, lines 36-40 “feeding wire into a conduit”).

Claim 17: Jordan discloses a method comprising:
determining, by a processing device associated with a puller end switch located at a cable puller, if it has received a remote switch trigger signal when a remote switch trigger is actuated by a third person (col. 2, lines 47-51 “if any operator releases their switch the machine or function stops”, col. 4, lines 59-60 “three, four or more operators may each have a switch”), wherein upon actuation of the remote switch trigger a signal is transmitted to a processing device associated with the puller end switch over a 
in response to determining that it has received the remote switch trigger signal, causing by the processing unit:
the puller end switch to shut off electrical power to the cable puller (col. 4, lines 44-47 “the safety switch to relay power to the wire pulling and feeding machines”, col. 2, lines 47-51 “if any operator releases their switch the machine or function stops”), and
a feeder end switch stop a cable feeder (col. 4, lines 44-47 “the safety switch to relay power to the wire pulling and feeding machines”, col. 2, lines 47-51 “if any operator releases their switch the machine or function stops”), wherein the puller end switch, the feeder end switch, and the at least one remote switch are configured to communicate over the wireless communication link (col. 3, lines 20-21 “The control modules may communicate via wireless technology”).

Jordan does not explicitly disclose the third person observing the cable pulling operation between the cable puller and the cable feeder but does disclose a third operator not observing 

It would have been obvious at the time of filing to station the third operator between the cable puller and feeder. Those of ordinary skill in the art would have been motivated to do so to allow for direct observation of the cable being pulled. 

Jordan does not explicitly teach after causing the puller end to stop, causing the feeder end to stop.

Bardin teaches after causing a puller end to stop, causing the feeder end to stop (par. [0044] “the puller system 114 to notify the feeder system 110 of a failure or temporary issue … so that the feeder system 110 can stop feeding”).

It would have been obvious at the time of filing to cause the feeder end to stop after causing the puller end to stop. Those of ordinary skill in the art would have been motivated to do so as one of a finite number of predictable solutions with a reasonable expectation of success (i.e. halting the puller first, the feeder first or halting at the same or substantially the same time). Further, doing so would reduce or remove tension on the cable being pulled which would have been desirable in some circumstances.



Verry teaches power feeding the cable puller does not pass through the at least one remote switch and power feeding the cable feeder does not pass through the at least one remote switch (col. 10, lines 55-66 “When the emergency stop button is depressed, computer 28 sends a stop signal to servo mechanisms 37 and 38”, note that Verry halts operation through a control operation rather than a power interrupt, thus it should be understood that power does not pass through the stop button).

It would have been obvious to arrange the remote switch trigger (Jordan col. 3, lines 20-21 “The control modules may communicate via wireless technology”) wherein power feeding the cable puller and/or feeder does not pass through the remote switch trigger (Verry col. 10, lines 55-66 “computer 28 sends a stop signal”). Those of ordinary skill in the art would have been motivated to do so as a known method implementing an emergency shut down which would have produced only the expected results.

Jordan, Bardin and Verry do not explicitly teach stopping the puller/feeder by causing puller/feeder end switch breaker to open.



It would have been obvious at the time of filing to stop the puller/feeder (Jordan col. 2, lines 47-51 “the machine or function stops”) by causing a puller feeder breaker to open (Mermelstein par. [0049] “opens the main circuit breaker”). Those of ordinary skill in the art would have been motivated to do so as a known means of interrupting power and thus shutting down operation of a machine.

Claim 18: Jordan, Bardin, Verry and Mermelstein teach the method of claim 17, further comprising causing a feeder end switch located at a cable feeder to shut off electrical power to the cable feeder in response to receiving at least one of the following: the puller end switch trigger signal and the feeder end switch trigger signal, and the remote switch trigger signal (Jordan col. 2, lines 47-51 “if any operator releases their switch the machine or function stops”).

Claim 22: Jordan, Bardin, Verry and Mermelstein teach the method of claim 17, wherein the puller end switch trigger is actuated when the puller end switch trigger is released (Jordan col. 2, lines 47-51 “if any operator releases their switch the machine or function stops”).

Claim 23: Jordan, Bardin, Verry and Mermelstein teach the method of claim 17, wherein the feeder end switch trigger is actuated when the feeder end switch trigger is released (Jordan col. 2, lines 47-51 “if any operator releases their switch the machine or function stops”).

Claim 26: Jordan, Bardin, Verry and Mermelstein tach the method of claim 17, wherein the cable feeder is configured to feed a cable into a conduit (Jordan col. 9, lines 52-58 “wire feeder or cable feeder”).

Claim 8-9 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,723,630 to Jordan et al. (Jordan) in view of US 2015/0068318 to Bardin et al. (Bardin) in view of US 4,942,537 to Verry (Verry) in view of US 2016/0369416 to Mermelstein et al. (Mermelstein) in view of US 4,875,661 Langston (Langston).

Claim 8: Jordan, Bardin, Verry and Mermelstein teach the apparatus of claim 1, wherein the cable puller is configured to pull a cable through a conduit (Jordan col. 4, lines 36-40 “pulling wire from the conduit”) but does not explicitly disclose pulling a rope through the conduit.

Langston teaches pulling a rope through a conduit (col. 3, lines 41-44 “operated to pull the pull rope and cable”).

It would have been obvious at the time of filing to pull a rope through the conduit (col. 4, lines 36-40 “pulling wire from the conduit”, Langston col. 3, lines 41-44 “operated to pull the pull rope and cable”). Those of ordinary skill in the art would have been motivated to do so as a known means of pulling a cable through a conduit which would have provided only the expected results (Langston col. 3, lines 41-44 “operated to pull the pull rope and cable”).

Claim 9: Jordan, Bardin, Verry, Mermelstein and Langston teach the apparatus of claim 8, wherein the rope is connected to a cable (Langston col. 3, lines 31-34 “The lead ends of the cables are connected to a common pull rope”).

Claim 24: Jordan, Bardin, Verry and Mermelstein teach the method of claim 17, but do not explicitly teach wherein the cable puller is configured to pull a rope through a conduit.

Langston teaches pulling a rope through a conduit (col. 3, lines 41-44 “operated to pull the pull rope and cable”).

It would have been obvious at the time of filing to pull a rope through the conduit (col. 4, lines 36-40 “pulling wire from the conduit”, Langston col. 3, lines 41-44 “operated to pull the pull rope and cable”). Those of ordinary skill in the art would have been motivated to do so as a known means of pulling a cable through a conduit which would have provided only the expected results (Langston col. 3, lines 41-44 “operated to pull the pull rope and cable”).

Claim 25: Jordan, Bardin, Verry, Mermelstein and Langston teach the method of claim 24, wherein the rope is connected to a cable (Langston col. 3, lines 31-34 “The lead ends of the cables are connected to a common pull rope”).

Claim 11-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,723,630 to Jordan et al. (Jordan) in view of US 2015/0068318 to Bardin et al. (Bardin) in view of US 2016/0369416 to Mermelstein et al. (Mermelstein).

Claim 11: Jordan discloses a system comprising:
a processing unit (col. 6, lines 3-5 “a processor”), wherein the processing unit is operative to:
determine if it received at least one of the following: a puller end switch trigger signal when a puller end switch trigger is actuated and a feeder end switch trigger signal when a feeder end switch trigger is actuated (col. 4, lines 36-40 “one operator … feeding wire … pulling wire”, col. 2, lines 47-51 “if any operator releases their switch the machine or function stops”); and
cause a puller end switch located at a cable puller to shut off electrical power to the cable puller in response to determining that it has received at least one of the following: 
the puller end switch trigger signal and the feeder end switch trigger signal (col. 6, lines 1-3 “power a machine when both switches are depressed”), wherein the puller end switch, the feeder end switch, and the at least one remote switch are configured to communicate over the wireless communication link (col. 3, lines 20-21 “The control modules may communicate via wireless technology”); and


Jordan does not explicitly disclose cause, after causing the puller end to stop, a feeder end to stop.

Bardin teaches causing, after causing the puller end to stop, the feeder end to stop (par. [0044] “the puller system 114 to notify the feeder system 110 of a failure or temporary issue … so that the feeder system 110 can stop feeding”). 

It would have been obvious at the time of filing to cause the feeder end to stop after causing the puller end to stop. Those of ordinary skill in the art would have been motivated to do so as one of a finite number of predictable solutions with a reasonable expectation of success (i.e. halting the puller first, the feeder first or halting at the same or substantially the same time). Further, doing so would reduce or remove tension on the cable being pulled which would have been desirable in some circumstances.

Jordan and Bardin do not explicitly teach the processing unit coupled to a memory storage.



It would have been obvious at the time of filing to include a memory coupled to the processor. Those of ordinary skill in the art would have been motivated to do so as a known means of providing the disclosed programming which would have produced only the expected results (Jordan col. 8, lines 33-35 “The processor 110 may be programmed”)

Claim 12: Jordan, Bardin and Mermelstein teach the system of claim 11, wherein the puller end switch trigger is located on the puller end switch (col. 4, lines 36-40 “one operator … pulling wire”, col. 4, lines 44-46 “a switch such as a foot switch”).

Claim 14: Jordan, Bardin and Mermelstein teach the system of claim 13, wherein the feeder end switch trigger is located on the feeder end switch (col. 4, lines 36-40 “one operator … feeding wire … pulling wire”, col. 4, lines 44-46 “a switch such as a foot switch”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 





/JASON D MITCHELL/            Primary Examiner, Art Unit 2199                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g. US 8,485,501 to Hard col. 7, lines 32-37 “relieve any tension on the pull-line or wire … thereby allowing the user to pull the wire back”.